DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-18, drawn to a light emitting element, in the reply filed on 9/15/2022 is acknowledged.
Claims 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “one of the lower connectors is spaced apart from the remaining lower buried vias,” is unclear as to which lower buried vias constitute “the remaining lower buried vias. 
Regarding claim 18, the limitation “each of the first, second, and third LED stacks includes the second conductivity type semiconductor layer,” is unclear how each of the LED stacks can all comprise the same layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-12, 14, and 16-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2017/0288093; herein “Cha”).
Regarding claim 1 (first interpretation), Cha discloses in Figs. 1-8 and related text a light emitting device for a display, comprising:
a first LED stack (10, see [0037]);
a second LED stack (20, see [0037]) disposed under the first LED stack;
a third LED stack (30, see [0037]) disposed under the second LED stack, and including a first conductivity type semiconductor layer (30a/c, see [0038]) and a second conductivity type semiconductor layer (30c/a);
a surface protection layer (e.g. at least a portion of 17, 27, and 37 covering sidewalls at partition 46) at least partially covering side surfaces of the first LED stack, the second LED stack, or the third LED stack;
a first bonding layer (e.g. at least a portion of 27/36 between 20 and 30, see [0057]) interposed between the second LED stack (20) and the third LED stack (30);
a second bonding layer (e.g. at least a portion of 17/26 between 10 and 20, see [0057]) interposed between the first LED stack (10) and the second LED stack (30); and
lower buried vias (e.g. vias including at least 42b and 45b, see [0045] and [0054]) overlapping the second LED stack (20) and the first bonding layer (at least a portion of 27/36 between 20 and 30), and electrically connected to the first conductivity type semiconductor layer and the second conductivity type semiconductor layer of the third LED stack, respectively.
Regarding claim 3 (first interpretation), Cha further discloses wherein the surface protection layer includes: 
a first surface protection layer (at least a portion of 37 covering side surfaces at partition 46) at least partially covering the side surface of the third LED stack (30); 
a second surface protection layer (at least a portion of 27 covering side surfaces at partition 46) at least partially covering the side surface of the second LED stack (20); and 
a third surface protection layer (at least a portion of 17 covering side surfaces at partition 46) at least partially covering the side surface of the first LED stack (10).
Regarding claim 4 (first interpretation), Cha further discloses 
upper buried vias (e.g. 12/42a, 14/44, and 15/45a, see [0045], [0051], and [0054]) passing through the first LED stack; and 
a first planarization layer (26, see [0057], in the instance where the second bonding layer is interpreted as 17 between 10 and 20) interposed between the second bonding layer (17 between 10 and 20) and the second LED stack (20); and 
a second planarization layer (16, see [0037]) disposed on the first LED stack, 
wherein: 
the lower buried vias (vias including at least 42b and 45b, in the instance where the vias are interpreted to further include 22 and 25) pass through the first planarization layer (26); and 
the upper buried vias (12/42a, 14/44, and 15/45a) pass through the second planarization layer (16).
Regarding claim 5 (first interpretation), Cha further discloses 
the second LED stack (20) includes a first conductivity type semiconductor layer (20a, see [0038]), a second conductivity type semiconductor layer (20c, see [0038]), and a first mesa disposed on the first conductivity type semiconductor layer thereof;
the third LED stack (30) includes a second mesa disposed on the first conductivity type semiconductor layer (30a) thereof;
the first mesa and the second mesa are disposed in a region surrounded by an edge of the corresponding first conductivity type semiconductor layer, respectively (edges of 20a and 30a at partition 46 surround 20c and 30c, respectively);
the first surface protection layer (portion of 37 covering side surfaces at partition 46) covers a side surface of the second mesa (mesa of 30), and
the second surface protection layer (portion of 27 covering side surfaces at partition 46) covers a side surface of the first mesa (mesa of 20).
Regarding claim 6 (first interpretation), Cha further discloses 
each of the second LED stack (20) and the third LED stack (30) includes an active layer (20b and 30b, see [0038]) between respective first and second conductivity type semiconductor layers;
each of first mesa and the second mesa includes at least a portion of the corresponding first conductivity type semiconductor layer (20a and 30a), the active layer (20b and 30b), and the second conductivity type semiconductor layer (20c and 30c); and
the first and second surface protection layers (portion of 37 covering side surfaces at partition 46 and portion of 27 covering side surfaces at partition 46) entirely cover side surfaces (e.g. of side surfaces at partition 46) of the corresponding mesa, respectively.
Regarding claim 7 (first interpretation), Cha further discloses wherein the first, second, and third surface protection layers (portions of 17, 27 and 37 covering side surfaces at partition 46) comprise at least one of Al2O3, SINx, HfO2, and SiO2 (see [0097] at least).
Regarding claim 9 (first interpretation), Cha further comprises 
upper buried vias (e.g. 42a, 44, 45a, see [0045], [0051], and [0054]) passing through the first LED stack; and 
lower connectors (25a/b and 22a/b, see [0045] and [0054]) covering the lower buried vias (42b and 45b), 
wherein portions of the upper buried vias are connected to the lower connectors.
Regarding claim 10 (first interpretation), Cha further discloses  
one of the lower connectors is spaced apart from the remaining lower buried vias (e.g. 22a/b is spaced apart from 45b), and is electrically connected to a second conductivity type semiconductor layer of the second LED stack (22a/b is connected to 20a); and 
one of the upper buried vias (42a) is electrically connected to the one of the lower connectors (22a/b).
Regarding claim 14 (first interpretation), Cha further discloses 
further comprising upper buried vias (e.g. 42a, 44, 45a, see [0045], [0051], and [0054]) passing through the first LED stack (10);
wherein the lower buried vias and the upper buried vias are surrounded by sidewall insulation layers (portions of 17/27/37 in through holes) inside corresponding through holes, respectively.
Regarding claim 16 (first interpretation), Cha further discloses 
upper buried vias (e.g. 42a, 44, 45a, see [0045], [0051], and [0054]) passing through the first LED stack; and 
a plurality of upper connectors (e.g. 12a, 13a, 14a, 15a, see [0045], [0049], [0051], and [0054]) disposed on the first LED stack,
wherein the upper connectors cover the upper buried vias to be electrically connected to the upper buried vias, respectively.
Regarding claim 17 (first interpretation), Cha further discloses bump pads (12b/N0, 13b/P1, 14b/P2, 15b/P2, see [0045], [0049], [0051], and [0054]) disposed on the upper connectors, respectively.
Note that “bump pads” is directed to a method of using the device (i.e. bonding using a bump) and that because the device of Cha has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 18 (first interpretation), Cha further discloses 
each of the first, second, and third LED stacks includes the second conductivity type semiconductor layer (e.g. 10c/a, 20c/a, and 30c/a); and 
the bump pads include a first bump pad (12b) commonly electrically connected to the first, second, and third LED stacks, and second, third, and fourth bump pads (13b, 14b, 15b) electrically connected to the second conductivity type semiconductor layers of the first, second, and third LED stacks, respectively.
Regarding claim 1 (second interpretation), Cha discloses in Figs. 1-8 and related text a light emitting device for a display, comprising:
a first LED stack (10, see [0037]);
a second LED stack (20, see [0037]) disposed under the first LED stack;
a third LED stack (30, see [0037]) disposed under the second LED stack, and including a first conductivity type semiconductor layer (30a/c, see [0038]) and a second conductivity type semiconductor layer (30c/a);
a surface protection layer (e.g. at least a first portion of 16, 17 and 27) at least partially covering side surfaces of the first LED stack, the second LED stack, or the third LED stack;
a first bonding layer (e.g. at least a second portion of 27, see [0057]; note that applicant’s disclosure recites the same materials for the surface protection layers and the bonding layers, see [0022] and [0109]; thus different portions of the same layer, i.e. first and second portions of 27, can read on a surface protection layer and a first bonding layer) interposed between the second LED stack (20) and the third LED stack (30);
a second bonding layer (e.g. at least a second portion of 17, see [0057]; note that applicant’s disclosure recites the same materials for the surface protection layers and the bonding layers, see [0022] and [0109]; thus different portions of the same layer, i.e. first and second portion of 17, read on a surface protection layer and a second bonding layer) interposed between the first LED stack (10) and the second LED stack (30); and
lower buried vias (e.g. vias including at least 42b and 45b, see [0045] and [0054]) overlapping the second LED stack (20) and the first bonding layer (at least a first portion of 27 between 20 and 30), and electrically connected to the first conductivity type semiconductor layer and the second conductivity type semiconductor layer of the third LED stack, respectively.
Regarding claim 3 (second interpretation), Cha further discloses wherein the surface protection layer includes: 
a first surface protection layer (a first portion of 27) at least partially covering the side surface of the third LED stack (30); 
a second surface protection layer (a first portion of 17) at least partially covering the side surface of the second LED stack (20); and 
a third surface protection layer (a first portion of 16) at least partially covering the side surface of the first LED stack (10).
Regarding claim 4 (second interpretation), Cha further discloses 
upper buried vias (e.g. 12/42a, 14/44, and 15/45a, see [0045], [0051], and [0054]) passing through the first LED stack; and 
a first planarization layer (e.g. 26, see [0057]) interposed between the second bonding layer (second portion of 17) and the second LED stack (20); and 
a second planarization layer (a second portion of 16, see [0037]; note that applicant’s disclosure recites the same materials for the surface protection layers and the planarization layers, see [0022] and [0125]; thus different portions of the same layer, i.e. first and second portion of 16, read on a surface protection layer and a second planarization layer) disposed on the first LED stack, 
wherein: 
the lower buried vias (vias including at least 42b and 45b, in the instance where the vias are interpreted to further include 22 and 25) pass through the first planarization layer (26); and 
the upper buried vias (12/42a, 14/44, and 15/45a) pass through the second planarization layer (16).
Regarding claim 5 (second interpretation), Cha further discloses 
the second LED stack (20) includes a first conductivity type semiconductor layer (20a, see [0038]), a second conductivity type semiconductor layer (20c, see [0038]), and a first mesa disposed on the first conductivity type semiconductor layer thereof;
the third LED stack (30) includes a second mesa disposed on the first conductivity type semiconductor layer (30a) thereof;
the first mesa and the second mesa are disposed in a region surrounded by an edge of the corresponding first conductivity type semiconductor layer, respectively (edges of 20a and 30a at partition 46 surround 20c and 30c, respectively);
the first surface protection layer (first portion of 27) covers a side surface of the second mesa (mesa of 30), and
the second surface protection layer (first portion of 17) covers a side surface of the first mesa (mesa of 20).
Regarding claim 11 (second interpretation), Cha further discloses 
a first transparent electrode (24a, see [0086]) disposed on the first mesa (mesa of 20); and 
a second transparent electrode (35a, see [0088]) disposed on the second mesa (mesa of 30), 
wherein: 
the first surface protection layer (first portion of 27) covers the second transparent electrode (35a); 
the first planarization layer (26) covers the first transparent electrode (24a); and 
the second surface protection layer (first portion of 17) covers the first planarization layer.
Regarding claim 12 (second interpretation), Cha further discloses 
a lower insulation layer (e.g. a third portion of 27, below the first portion; note that applicant’s disclosure recites same materials for the surface protection layers and the intermediate insulation layers, see [0022] and [0107]; thus different portions of the same layer, i.e. first and third portions of 27, read on a surface protection layer and a lower insulation layer) covering the first surface protection layer (first portion of 27); and 
an intermediate insulation layer (e.g. a third portion of 27, below the first portion; note that applicant’s disclosure recites same materials for the surface protection layers and the intermediate insulation layers, see [0022] and [0122]; thus different portions of the same layer, i.e. first and third portions of 17, read on a surface protection layer and an intermediate insulation layer) covering the second surface protection layer (first portion of 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha as applied to claim 1 above, and in view of Geels et al. (US 5,799,028; herein “Geels”).
Regarding claim 2, Cha (first interpretation) does not explicitly disclose wherein each of the first LED stack, the second LED stack, and the third LED stack has a sulfur passivated side surface.
In the same field of endeavor, Geels teaches a light emitting device wherein the LED stack has a sulfur passivated side surface (see col. 4 lines 30-40 at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cha by having a sulfur passivated side surface, as taught by Geels, in order to obtain a clean and contamination free surface and a device with improved reliability and performance (see Geels col 4 line 33 and col 3 col. 2 lines 11-16). The limitation “wherein each of the first LED stack, the second LED stack, and the third LED stack has a sulfur passivated side surface,” is therefore taught by the combination of the device having the first, second, and third LED stacks with passivated side surfaces, as shown by Cha, and the passivated side surfaces further comprising sulfur treated side surfaces, as shown by Geels.
Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha as applied to claim 1 above, and in view of Katsuno et al. (US 2015/0001561; herein “Katsuno”).
Regarding claim 8, Cha (first or second interpretation) does not explicitly disclose wherein the first, second, and third LED stacks are configured to emit red light, blue light, and green light, respectively.
In the same field of endeavor, Katsuno teaches in Fig. 11 and related text a light emitting device wherein the first, second, and third LED stacks are configured to emit red light, blue light, and green light, respectively (see [0206]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cha by having the first, second, and third LED stacks are configured to emit red light, blue light, and green light, respectively, as taught by Katsuno, in order to achieve a desired arrangement of colored pixels, the choice of which is arbitrary (see Katsuno [0206]). Further, it would have been obvious to have the colors in the claimed order for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)).
Regarding claim 13, Cha (second interpretation) does not explicitly disclose wherein the first transparent electrode has openings exposing the second conductivity type semiconductor layer of the second LED stack, and the lower buried vias are formed within a circumference of the openings of the first transparent electrode in a plan view.
In the same field of endeavor, Katsuno teaches in Fig. 12 and related text a light emitting device wherein the first transparent electrode (91a, see [0289]-[0290]) has openings exposing the second conductivity type semiconductor layer (11, see [0026]) of the second LED stack, and the lower buried vias (81, see [0266]) are formed within a circumference of the openings of the first transparent electrode in a plan view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cha by having wherein the first transparent electrode has openings exposing the second conductivity type semiconductor layer of the second LED stack, and the lower buried vias are formed within a circumference of the openings of the first transparent electrode in a plan view, as taught by Katsuno, in order to provide improved electrical and mechanical contact and current spreading to the LED stack.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha as applied to claim 1 above, and in view Schubert et al. (US 2013/0175562; herein “Schubert”).
Regarding claim 15, Cha (first or second interpretation) does not explicitly disclose wherein a width of the sidewall insulation layers decreases as being disposed closer to a bottom of the respective through holes.
In the same field of endeavor, Schubert teaches in Fig. 4 and related text a light emitting device wherein a width of the sidewall insulation layers (406, see [0020]) decreases as being disposed closer to a bottom of the respective through holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cha by having a width of the sidewall insulation layers decreases as being disposed closer to a bottom of the respective through holes, as taught by Schubert, in order to improve light extraction, output and efficiency (see Schubert [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2019/0214373) is cited for showing a stacked LED structure with via connectors and bonding layers between the first, second and third LED stacks.
Simon (US 2021/0118946) is cited for showing a stacked LED structure with via connectors between the first, second and third LED stacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/17/2022